50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie MCCRAY, Plaintiff-Appellant,v.SHERIFF'S OFFICE;  Dr. Adult, Defendants-Appellees.
No. 94-7465.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 23, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-94-802-AM)
Willie McCray, appellant pro se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Willie McCray appeals the dismissal without prejudice of his pro se 42 U.S.C. Sec. 1983 (1988) complaint.  McCray's complaint was dismissed for failure to comply with the district court's orders to particularize and amend his complaint to conform to the Federal Rules of Civil Procedure.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b).  Because McCray may be able to save this action by amending his complaint in compliance with the district court's orders, the dismissal order which McCray seeks to appeal is not an appealable final order.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (1993).  Accordingly, we dismiss the appeal.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED